BEE, District Judge.
This is a petition for compensation to [James] George, who assisted with his boat and several hands in getting off the ship Arctic, which was driven on shore in the storm of August last. It. appears that the ship lay from Friday till Monday without other efforts for her safety than such as were made by her crew. On Monday Mr. George went to her assistance, received the command, as soon as he went on board, and held it till she floated: Mr. Cohen, who had also gone with a boat and hands to assist, brought her up to Charleston. Cohen had been of great service by carrying with him a spare anchor, as well as by his advice and exertions. They succeeded in floating the vessel on Wednesday evening; but George and Cohen, with their people, remained on board till Saturday evening.
I have no hesitation In admitting this claim to compensation; for services to vessels in distress must be encouraged: nor will the law make a distinction between such as are voluntary, and such as are hired. The former, at least, must have their reward; and that not upon too narrow a scale, for the reason I have already given. In fixing the amount of compensation upon this occasion, I called in the persons best qualified to assist my judgment, merchants and owners of ships, acquainted, by experience, with the nature of these services. I stated the circumstances, without naming the parties. After some consultation, they named the sum of 150 dollars, as an adequate compensation for George, and his boat’s crew; and as that sum accords with my own view of the case, .1 do order and decree, that the marshal pay that sum to Mr. George, out of the proceeds remaining in his hands from the sale of the ship. As the petitioner withdrew his first demand, and made a second, after reference of the first to the register, I direct that each party pay his own costs.